AGREED ORDER Montana, C.J. This cause coming on to be heard pursuant to the agreed motion for the entry of judgment of the parties for the entry of a consent judgment and the Court having been apprised of the parties’ liquidating agreement dated September 25,1992, filed herein with the agreed motion, the Court being otherwise fully advised in the premises, and the Court not being obligated to recognize the agreement of the parties but finding their agreement to be appropriate and based upon Respondent’s representation that such agreement is fair and reasonable and is in the best interest of the State of Illinois and based upon Claimants representation that it understands it is the intention of the parties to the agreement that in the event of the dismissal of the A/E action, as defined in the agreement, based upon a determination and adjudication on the merits of the State’s and Epstein Civil Engineering, Inc.’s, respective rights and obligations under the A/E agreement, as defined in the agreement, then Claimant may not reinstate the A/E action against the State; Now therefore, it is hereby ordered that judgment is entered against the Respondent and in favor of the Claimant in the amount of $6,002,615.13, subject to the terms and conditions of the liquidating agreement.